Citation Nr: 1018631	
Decision Date: 05/19/10    Archive Date: 06/04/10

DOCKET NO.  04-21 100	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a back disability.  

2.  Entitlement to service connection for bilateral knee 
disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel
INTRODUCTION

The Veteran had active service from November 1951 to November 
1953.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from an April 2003 decision by the 
RO which, in part, found that new and material evidence had 
not been received to reopen the claims of service connection 
for back and bilateral knee disabilities.  A videoconference 
hearing at the RO was held in January 2008.  In March 2008, 
the Board, in part, reopened the Veteran's claims and 
remanded the appeal for additional development.  The Board 
remanded the appeal again in October 2009.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).  


FINDINGS OF FACT

1.  All evidence necessary for adjudication of this claim 
have been obtained by VA.  

2.  A back disability was not present in service or until 
many years thereafter, and there is no competent evidence 
that any current back disability is related to service or any 
incident there in.  

3.  The Veteran is not shown to have a bilateral knee 
disability at present which is related to service.  


CONCLUSIONS OF LAW

1.  The Veteran does not have a back disability due to 
disease or injury which was incurred in or aggravated by 
service nor may any arthritis be presumed to have been so 
incurred or aggravated.  38 U.S.C.A. §§ 1110, 5103A, 5107 
(West 2002 & West 2009); 38 C.F.R. §§ 3.159, 3.303, 3.309 
(2009).  

2.  The Veteran does not have a bilateral knee disability due 
to disease or injury which was incurred in or aggravated by 
service nor may any arthritis be presumed to have been so 
incurred or aggravated.  38 U.S.C.A. §§ 1110, 5103A, 5107 
(West 2002 & West 2009); 38 C.F.R. §§ 3.159, 3.303, 3.309 
(2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of the information and 
evidence not of record that is necessary to substantiate a 
claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 C.F.R. § 3.159 (2009).  This must include notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if there is a favorable 
disposition of the claim.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  

Prior to initial adjudication of the Veteran's claims, a 
letter dated in June 2002, fully satisfied the duty to notify 
provisions of VCAA.  38 U.S.C.A. § 5103; 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  

With respect to the duty to assist in this case, the 
Veteran's service treatment records and all VA and available 
private medical records identified by him have been obtained 
and associated with the claims file.  The Veteran was 
examined by VA on at least two occasions during the pendency 
of the appeal, and testified at a videoconference hearing 
before the undersigned in January 2008.  Based on a review of 
the claims file, the Board finds that there is no indication 
in the record that any additional evidence relevant to the 
issues to be decided herein is available and not part of the 
claims file.  See Mayfield  v. Nicholson, 499 F.3d 1317 (Fed. 
Cir. 2007).  

Laws & Regulations

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection may be demonstrated either by showing 
direct service incurrence or aggravation or by using 
applicable presumptions, if available.  Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).  

Direct service connection requires a finding that there is a 
current disability that has a definite relationship with an 
injury or disease or some other manifestation of the 
disability during service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992).  

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that he still has such a disorder.  
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-
95 (1997).  Such evidence must be medical unless it relates 
to a disorder that may be competently demonstrated by lay 
observation.  Id.  For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes that the disorder was incurred in 
service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

Veterans are generally presumed to have entered service in 
sound condition as to their health.  See 38 U.S.C.A. § 1111 
(West 2002); Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  
The presumption of sound condition provides: "[E]very 
veteran shall be taken to have been in sound condition when 
examined, accepted, and enrolled for service, except as to 
defects, infirmities, or disorders noted at the time of 
examination, acceptance, and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service."  38 U.S.C.A. § 1111; see also 
38 C.F.R. § 3.304(b) (2009).  The claimant is not required to 
show that the disease or injury increased in severity during 
service before the VA's duty under the second prong of this 
rebuttal standard attaches.  VAOPGCPREC 3-2003 (July 16, 
2003).  

A preexisting injury or disease will be considered to have 
been aggravated by military, naval, or air service where 
there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  
Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
pre-service disability underwent an increase in severity 
during service.  This includes medical facts and principles 
that may be considered to determine whether the increase is 
due to the natural progress of the condition.  Aggravation 
may not be conceded where the disability underwent no 
increase in severity during service on the basis of all the 
evidence of record pertaining to the manifestations of the 
disability prior to, during, and subsequent to service.  38 
U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306 (2009).  
Temporary or intermittent flare-ups during service of a 
preexisting injury or disease are not sufficient to be 
considered "aggravation in service" unless the underlying 
condition, as contrasted to symptoms, is worsened.  Hunt v. 
Derwinski, 1 Vet. App. 292, 297 (1991).  The presumption of 
aggravation is applicable only if the pre-service disability 
underwent an increase in severity during service.  Hunt, 1 
Vet. App. at 292, 296 (1991); see also Beverly v. Brown, 9 
Vet. App. 402, 405 (1996).  

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946 and 
arthritis manifests to a degree of 10 percent or more within 
one year from date of termination of such service, such 
disease shall be presumed to have been incurred in or 
aggravated by service, even though there is no evidence of 
such disease during the period of service.  This presumption 
is rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2009).  

Medical evidence of a "chronic" disease should set forth 
the physical findings and symptomatology elicited by 
examination within the applicable period.  38 C.F.R. 
§ 3.307(b); Oris v. Derwinski, 2 Vet. App. 95, 96 (1992).  A 
chronic disease need not be diagnosed during the presumptive 
period but characteristic manifestations thereof to the 
required degree must be shown by acceptable medical and lay 
evidence followed without unreasonable time lapse by definite 
diagnosis.  38 C.F.R. § 3.307(c); Caldwell v. Derwinski, 1 
Vet. App. 466, 469 (1991).  

An important factor in the factual question of reasonableness 
in lapse of time from manifestation to diagnosis under 38 
C.F.R. § 3.307(c) is the difficulty in diagnosing the 
disability and the strength of the evidence establishing an 
identity between the disease manifestations and the 
subsequent diagnosis.  A strong evidentiary link tends to 
ensure the disease is not due to "intercurrent cause" as 
set forth in 38 C.F.R. § 3.303(b); Cook v. Brown, 4 Vet. App. 
231, 238 (1993).  The lapse in time from manifestation to 
diagnosis under 38 C.F.R. § 3.307(c) "is ultimately a 
question of fact for the Board to address."  Bielby v. 
Brown, 7 Vet. App. 260, 266 (1994).  

Factual Background

The Veteran's service enlistment examination in November 
1951, was negative for any back or bilateral knee complaints 
or abnormalities.  

The service treatment records showed that the Veteran was 
first seen for left knee pain in February 1952, during his 
eighth week of basic training.  At that time, the Veteran 
reported that he injured his left knee when he jumped out of 
a barn at the age of 12.  He reported marked swelling in the 
knee joint at the time of injury, but did not seek medical 
attention, and said that his knee "jumped out of place" 
periodically since the injury, including at least 25 times in 
the previous year.  No pertinent abnormalities were noted on 
examination.  However, the examiner indicated that he 
believed that the Veteran probably had some type of cartilage 
injury.  The diagnoses included internal derangement of the 
left knee, and the Veteran was apparently placed on permanent 
light duty profile.  

The Veteran was seen for right knee pain in July 1952.  There 
was no reported trauma or injury to the right knee and x-ray 
studies in August 1952 were negative.  When seen for right 
knee pain in February 1953, the Veteran reported intermittent 
locking in both knees since childhood, and said that his 
right knee had locked the day before.  Other than marked 
crepitus in the right knee on movement, no pertinent 
abnormalities were noted.  The impression was internal 
derangement of both knees.  The records showed that the 
Veteran was scheduled to undergo exploratory surgery to 
determine the etiology of his right knee problem in May 1953, 
but declined surgery.  X-ray studies of both knees showed no 
abnormal findings.  

The service records showed that the Veteran was given 
liniment and heat for back strain in April 1952.  He was 
treated for a stiff neck, headaches, and vomiting in October 
1952, and for neck and left shoulder pain in May 1953.  The 
diagnoses was fibrositis of the neck and shoulder.  The 
Veteran's separation examination in November 1953, was 
negative for any complaints or abnormalities referable to any 
back or bilateral knee problems.  

A private medical report, received in September 1967, showed 
that the Veteran was treated for lumbosacral sprain of two 
weeks duration in September 1967.  The Veteran reported a 
long history of back pain since the Korean War and said that 
he had x-rays taken at a private hospital in 1965, had been 
to a private chiropractor who attempted to "replace slipped 
discs."  The diagnosis was low back pain of unknown 
etiology.  

When examined by VA in November 1967, the Veteran reported a 
history of low back and neck pain once or twice a month since 
having a spinal tap when he was in Korea during service.  He 
said that a private chiropractor told him that he had a 
"slipped disc" and "almost broke his back and neck."  On 
examination, the Veteran had full range of motion of his neck 
and lumbosacral spine, with some subjective complaints of 
pain in the lumbar spine on lateral flexion to the left.  
There was no muscle spasm, scoliosis, or kyphosis, and all 
neurological findings were negative.  X-ray studies of the 
lumbosacral spine were within normal limits.  There was 
slight kyphosis involving the C5, 6, and 7 levels with 
hypertrophic arthritic spurs and possible narrowing of the C5 
and C6 disc spaces.  

Private medical records showed that the Veteran was treated 
for injuries to his left leg, neck, and left rib area after 
he fell down stairs in August 1981.  x-ray studies of the 
left leg showed no pertinent abnormalities other than some 
soft tissue swelling over the lower tibia anteriorly.  

X-ray studies on VA examination in April 1984, revealed mild 
diffuse osteopenia with marginal spurring at multiple levels 
of the lumbosacral spine and moderately extensive spurring 
and degenerative interspace narrowing at multiple levels of 
the cervical spine.  There were two focal densities appearing 
to arise within the distal femoral condyles on the left knee 
probably representing benign bone islands.  The remaining 
bone and joint structures of both knees was unremarkable.  
The right knee showed no evidence of recent bony injury, 
dislocation or arthritic condition.  The diagnoses included 
degenerative arthritis of the cervical and lumbosacral spine, 
and bilateral knee pain of unknown etiology.  

On a VA social survey in October 1989, the Veteran reported 
that he injured his back aboard a ship in service and that he 
was in a coma for several days.  He also reported that he was 
unable to work for two to three years beginning in 1963 
because of back problems.  

Private medical records received in June 1993, showed that 
the Veteran was treated for whiplash injuries involving his 
back and neck in January 1985.  The impression included neck 
strain.  

The diagnoses on VA examination in January 2003, included 
arthritis of the cervical and lumbar spine and internal 
derangement of both knees.  

Additional private medical records showed treatment for right 
knee pain in April 2003, and an MRI of the Veteran's 
lumbosacral spine in March 2006.  The MRI showed degenerative 
changes, stenosis, disc space narrowing and bulging at 
various levels of the lumbar spine and scoliosis.  

At the direction of the Board in October 2009, the Veteran 
was examined by VA in January 2010,  to determine the nature 
and etiology of his back and bilateral knee disabilities.  
The examiner indicated that the claims file was reviewed and 
included a detailed description of the Veteran's complaints, 
medical history, and findings on examination.  The diagnoses 
included degenerative arthritis and internal derangement of 
both knees, and degenerative disc disease of the lumbar 
spine.  The examiner opined, in essence, that the Veteran's 
internal derangement of both knees pre-existed service and 
was not aggravated or worsened beyond natural progression by 
military service, and that his degenerative disc disease of 
the lumbar spine and degenerative joint disease of both knees 
was not present in service or until many years thereafter, 
and were not related to service.  The examiner noted that the 
Veteran's knees and back were normal at the time of service 
separation, and that there was no evidence of any treatment 
or disease process until several decades after service.  He 
also noted that the Veteran worked various type of physically 
demanding jobs after service and that the degenerative 
disease process currently shown on examination was consistent 
with the normal aging process.  The examiner opined that it 
was less likely than not that the Veteran's current 
degenerative disc disease of the lumbar spine and 
degenerative joint disease of the knees were related to 
service.  

Analysis

The Veteran contends that he has had chronic low back 
problems ever since he was given a spinal tap while on a 
transport ship to Korea during service.  The Veteran 
testified that he had chronic low back and bilateral knee 
problems throughout his military service and that he was 
treated by a private doctor about two or three weeks after 
discharge from service, but that the physician was deceased 
and his treatment records were unavailable.  

As to the Veteran's testimony, while he is competent to 
relate that he experienced symptoms in service, he is not a 
medical professional competent to offer an opinion as to the 
nature or etiology of any current claimed disability.  Savage 
v. Gober, 10 Vet. App. 488, 495; Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); see also Bostain v. West, 11 Vet. App. 
124, 127 (1998) (lay testimony is not competent to establish, 
and therefore not probative of, a medical nexus).  

Direct service connection requires a finding that there is a 
current disability that has a definite relationship with an 
injury or disease or some other manifestation of the 
disability during service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992).  In this case, the issue does not involve a 
simple diagnosis and the Veteran is not competent to provide 
more than simple medical observations.  See Jandreau v. 
Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also 
Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) see also Barr 
v. Nicholson, 21 Vet. App. 303 (2007).  

As noted above, the service records showed that the Veteran 
was treated for back pain onetime in service, when he was 
still in training and prior to his deployment to Korea.  The 
treatment records did not reveal any pertinent abnormalities 
and the Veteran was treated conservatively with heat and 
liniment.  Contrary to the Veteran's assertions, the service 
records showed no further complaints, treatment or 
abnormalities referable to any back problems during service, 
including at the time of his discharge examination in 
November 1953.  Significantly, the service records do not 
show that the Veteran was given a spinal tap or that he was 
hospitalized for back problems at anytime during service.  
Furthermore, the Veteran made no mention of any back problems 
on his original application for VA compensation benefits 
received in November 1953.  The first reported complaint of a 
back problem was on a private medical report dated in 
September 1967.  That report noted that the Veteran was first 
seen by the physician in November 1965, but did not indicate 
whether the initial treatment was for a back problem or 
simply his first visit for other unrelated problems.  

In any case, there was no objective evidence of a back 
problem until more than 12 years after the Veteran's 
discharge from service.  In this regard, the Board notes that 
when the Veteran was seen by VA in November 1967 (as well as 
by the private physician in September 1967), the only 
reported finding was subjective pain.  There was no evidence 
of any signs, symptoms, or manifestations of a degenerative 
disease process or any other identified back disability.  The 
first objective evidence of a back disability, diagnosed as 
arthritis, was on VA examination in April 1984, more than 20 
years after his discharge from service.  

In this case, the Board finds the January 2010 VA medical 
opinion persuasive, as it was based on a thorough review of 
the record and included a discussion of all relevant facts.  
The examiner offered a rational and plausible explanation for 
concluding that the Veteran's current low back disability was 
not related in any way to service.  See Wray v. Brown, 7 Vet. 
App. 488, 493 (1995); see also Prejean v. West, 13 Vet. App. 
444, 448-9 (2000) (Factors for assessing the probative value 
of a medical opinion include the thoroughness and detail of 
the opinion.).  Moreover the Veteran has presented no 
competent medical evidence to dispute the opinion.  Thus, the 
most probative evidence of record consists of the January 
2010 VA opinion.  

As there is no competent, credible medical evidence of record 
suggesting a connection between the Veteran's current low 
back disability and service or any evidence of arthritis 
within one year of discharge from service, the Board finds no 
basis for a favorable disposition of the Veteran's claim for 
a back disability.  

With respect to the knees, as reflected in the most current 
examination in 2010, there are presently two diagnoses.  
These are internal derangement of each knee, and degenerative 
joint disease of each knee.  Regarding degenerative joint 
disease, the presence of this condition is not shown until 
decades after service, and the opinion of the physician who 
examined the Veteran in connection with this appeal was that 
this was not related to the Veteran's military service.  As 
there is no competent opinion contrary to this conclusion, 
the greater weight of the evidence is against the claim that 
this is service connected.  Accordingly, service connection 
for degenerative joint disease of the knee is denied.  

Regarding the internal derangement of each knee, it must be 
acknowledged that this diagnosis was first documented in the 
Veteran's service treatment records, with the entrance 
examination silent as to any knee impairment.  It also must 
be acknowledged, however, that this diagnosis has only arisen 
in the context of the Veteran's repeated, consistent history 
of a pre-service injury that immediately produced the 
symptoms about which he complained in service and since.  
Given that connection between the specific history and that 
specific diagnosis, the evidence renders it clear and 
unmistakable that this disability existed prior to service.  
The question then becomes whether the disability was 
aggravated by service.  Clearly and unmistakably, it was not 
so aggravated.  While there were knee complaints documented 
during service, by the time of the Veteran's service 
separation examination in 1953, no knee abnormalities were 
observed on clinical evaluation.  Thereafter, no knee 
complaints are documented for many years, and significantly, 
the only competent opinion addressing this question of 
aggravation is adverse to the Veteran's claim.  That January 
2010 opinion was based on a longitudinal review of the 
record, and a physical examination of the Veteran with the 
examiner concluding the condition was "[n]ot worsened beyond 
natural progression by military service."  

Under these circumstances, the greater weight of the evidence 
is against the Veteran's claim, and in view of that the 
appeal must be denied.  


ORDER

Service connection for a back disability is denied.  

Service connection for a bilateral knee disability is denied.  




____________________________________________
MICHAEL KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


